DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 26-34, 36 and 37 are pending.
	Claims 26-34, 36 and 37 are examined on the merits.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The rejection of claims 26-34, 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scambia et al. (Int. J. Cancer 57(3): 318-323, May 1994), and further in view of Abraham (Community Oncology 7(6): 249 and 250, June 2010), Fung et al., WO 2008/123948 A1 (published 16 October 2008) and Abe et al., US 2012/0045779 A1 (effective filing date November 1, 2011 is maintained.  
	Applicants argue the instant rejection fails to meet the requirements for establishing a prima facie case of obvious and the references do not imply motivation, see page 5, 1st full paragraph of the Remarks submitted September 14, 2022.  Applicants state “[a]t best, the Office Action suggests that the first set of biomarkers and the second biomarker were “individually known” but this CANNOT properly render the claims as obvious. There is nothing in the cited reference or the record, in general, that provides a particularized motivation for why a person of ordinary skill actually would (not simply could) arrive at the claimed method without the benefit of hindsight. There is simply no way that a person of ordinary skill in the art would be motivated to combine IL-6 with transthyretin, apolipoprotein A1, transferrin, B-2 microglobulin, and CA 125 II to [achieve] enhanced specificity, particularly when, as here, Abraham teaches replacing the CA-125 marker with the OVA1 test (comprising the claimed first set of biomarkers) increased sensitivity, yet, Scambia teaches that replacing CA-125 with IL-6 was less sensitive”, see page 5.
In conclusion, Applicants aver “this record is devoid of any teaching that indicates that a person of ordinary skill in the art would be motivated to [combine] the recited first set of biomarkers with the second recited biomarker, nor would the person of ordinary skill expect the specificity to be enhanced. Accordingly, the combination of Scambia, Abraham, Fung, and Abe, cannot properly render the present claims as obvious.”, see page 6, 1st paragraph. 
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.  
In terms of the references of record at the time of filing, a person of ordinary skill would have known the need for effective, sensitive and specific screening tools required to detect ovarian cancer.  While Applicants point out differences between the sensitivity of CA-125 and IL-6, this does not preclude the prognostic value of IL-6, see entire Scambia reference.  Moreover, Applicants’ mention of replacing CA-125 marker with the OVA1 test further provides motivation to one of skill in the art to arrive at the claimed invention given modification of known components, biomarkers by routine experimentation to establish an effective, sensitive and specific assay.
 Motivation to combine references “may be found in implicit factors, such as ‘knowledge of one of ordinary skill in the art, and [what] the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art’.” Alza Corp. v. Mylan Labs., 464 F.3d 1286, 1291, 80 USPQ2d 1001, 1004 (Fed. Cir. 2006) (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1337 (Fed. Cir. 2006)). See also KSR, 127 S. Ct. at ___, 82 USPQ2d at 1396 (citing with approval In re Kahn, 441 F.3d at 988, 78 USPQ2d at 1336).
The arguments are not persuasive because when compared to the closest prior art herein, it is found to be directed to expected results and not unexpected results. The combination of references do teach the claimed invention. Hence, it would not have been unexpected for the combination of references to arrive at the expected results, wherein the specificity of the method is greater than 42% and about 89% with the sensitivity of the method is about 100% as achieved by Applicants.  Likewise, regarding the amount of IL-6 in the malignant sample is greater than 5.0 pg/mL and about 5.0 pg/mL or lower for the benign sample. 
Moreover, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). For these reasons herein and of record the rejection is maintained.
	 Scambia teaches a method of measuring IL-6 in serum from patients suspected to have gynecological tumors and healthy women, see abstract and “Patients” section on page 318; and Table 1 on page 319.  Normal healthy women had serum IL-6 levels within the range of 1.9-6pg/ml, whereas increased IL-6 serum levels were related to the presence of ovarian cancer and sensitivity can be determined, see abstract; and Results beginning on page 319.  Scambia also teaches implementing surgery and chemotherapy, see page 318, paragraph before Serum…section; and Post-operative evaluation section beginning on page 319.
Scambia does not teach the disclosed method further measuring transthyretin, apolipoprotein A1, transferrin, -2 microglobulin and CA 125 II within the subject’s sample, as well as these biomarkers were measured by ELISA, immunonephelometry and electrochemiluminescence and specificity and sensitivity for a diagnostic method was evaluated.  Scambia also does not teach the subjects tested were post-menopausal or pre-menopausal women.
	However, Abraham teaches the OVA1 test for evaluating five proteins, transthyretin, apolipoprotein A1, transferrin, 2 microglobulin and CA 125 II in serum from pre-menopausal and post-menopausal women, see “New…” section on page 249; and Table 2 on page 250.  Scores were established indicative of a benign or malignant condition, see page 249, 1st paragraph under "New..." title.  Moreover, Fung teaches one of ordinary skill in the art how to arrive at sensitivities and specificities for diagnostic assays, see section 0008 bridging pages 2 and 3; and sections 0097-0100 spanning pages 25 and 26.   Fung also instructs one of ordinary skill in the art if a diagnosis is made based on biomarker status, a physician/clinician is able to set forth additional tests, as well as a treatment regimen, such as chemotherapy, see page 29, section 5.5. Abe teaches immunoassay methods such as ELISA, immunoephelometry and electrochemiluminescence immunoassay (ECLIA method) for specific expression analysis, see page 2, section 0031.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers and arrive at the expected results, the same specificities and sensitivities as those noted in the claims, see all references. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all the references “protein-based biomarkers and [biomarker] combinations ...are useful in qualifying ovarian cancer status in a patient", see abstracts of Fung and Scambia; and all references herein.  

6.	The rejection of claims 26-34, 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertenshaw et al., US 2015/0031561 A1 (effective filing date February 24, 2011), and further in view of Scambia et al. (Int. J. Cancer 57(3): 318-323, May 1994), Fung et al., WO 2008/123948 A1 (published 16 October 2008) and Abe et al., US 2012/0045779 A1 (effective filing date November 1, 2011) is maintained.  
Applicants argue “Bertenshaw is directed toward an expansive list of possible biomarkers associated with ovarian cancer “involving the steps of measuring the level of CA-125 and HE4 and measuring the level of one or more biomarkers.” Bertenshaw at para [0013]. Thus, Bertenshaw requires measuring CA-125 and HE4 in addition with one or more additional biomarkers. As described above, Scambia discloses that IL-6 is Jess sensitive than CA-125. Turning to Fung and Abe, both references are similarly deficient and are completely unrelated to the first and recited biomarkers.
A person of ordinary skill in the art would not be motivated to select the first set of biomarkers (transthyretin, apolipoprotein A1, transferrin, B-2 microglobulin, and CA 125 II) and the second biomarker (IL-6) when Bertenshaw requires measuring CA-125 and HE4 and Scambia discloses that IL-6 is not as sensitive as CA-125. There is no indication in any of the disclosures of the cited references, nor has the Office Action provided any evidence to indicate that the additional of IL-6 would enhance the sensitivity of the assay as claimed. The record has failed to provide any particularized motivation for why a person of ordinary skilling the art would have selected the combination of first biomarkers and second biomarkers. Moreover, the combination of references cannot provide any expectation of success, much less a reasonable explanation, when there is zero indication that the combination of biomarkers could or should be used for the claimed purpose.
For at least these reasons, the current rejection does not satisfy all of the necessary criteria to properly support an allegation of prima facie obviousness. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.”, see section B. on page 6 of the Remarks submitted September 14, 2022.
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.  
In terms of the references of record at the time of filing, a person of ordinary skill would have known the need for effective, sensitive and specific screening tools required to detect ovarian cancer. Once again Applicants point out differences between the sensitivity of CA-125 and IL-6, this does not preclude the prognostic value of IL-6, see entire Scambia reference.
Bertenshaw is not only directed to a list of possible biomarkers associated with ovarian cancer, it embodies the motivation to recognize those biomarkers and/or methodologies that will render a highly accurate sensitivity and specificity profile(s), see entire document; specifically pages 4 and 5, Methods and Analysis spanning pages 26-29 and Data Analysis beginning on page 30.  Bertenshaw provides teachings directing a person of ordinary skill how to evaluate and arrive at critical biomarkers yielding the best specificity and sensitivity, which in and of itself further provides motivation to one of ordinary skill in the art to arrive at the claimed invention given modification of known components, biomarkers by routine experimentation to establish an effective, sensitive and specific assay.
 Motivation to combine references “may be found in implicit factors, such as ‘knowledge of one of ordinary skill in the art, and [what] the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art’.” Alza Corp. v. Mylan Labs., 464 F.3d 1286, 1291, 80 USPQ2d 1001, 1004 (Fed. Cir. 2006) (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1337 (Fed. Cir. 2006)). See also KSR, 127 S. Ct. at ___, 82 USPQ2d at 1396 (citing with approval In re Kahn, 441 F.3d at 988, 78 USPQ2d at 1336).
The modification of Bertenshaw with the teachings of the secondary references is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Furthermore, a so called “laundry list” of therapeutic agents and cancers does not preclude the teachings of Bertenshaw. "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
For these reasons herein and of record the rejection is maintained. 
Bertenshaw teaches a method of predicting the ovarian cancer status of a subject comprising determining the concentration of biomarkers, including interleukin-6 (IL-6), transthyretin (TTR), apolipoprotein Al, CA125, transferrin and beta-2 microglobulin in a biological fluid from the subject using an OVA1 panel, ELISA and chemiluminescence, see Figure 15 on sheet 25; page 2, sections 0017 and 0018; page 3, sections 0022 and 0030; page 22, section 0124; and page 24, section 0138. Biological fluids included serum and plasma from both pre- and postmenopausal women, see Figure 16 on sheet 26; page 2, section 0017; page 7, section 0084; and page 32, section 0200. The taught method evaluated a change in the level of the biomarkers as compared with a control group of patients who do not have ovarian cancer, see page 2, sections 0017 and 0018.
	Bertenshaw does not teach the disclosed method further measuring particular taught markers by immunonephelometry and electrochemiluminsescence, the IL-6 cutoff value is about 5.0 pg/ml and a biomarker score was calculated.  
	However, Scambia teaches a predetermined cut-off of serum IL-6 was 6pg/ml, see abstract; and page 319, 1st column, 1st full paragraph.  This level is about 5.0 pg/ml. Moreover, Fung teaches one of ordinary skill in the art how to arrive at sensitivities and specificities for diagnostic assays, see section 0008 bridging pages 2 and 3; and sections 0097-0100 spanning pages 25 and 26.    Abe teaches immunoassay methods such as ELISA, immunoephelometry and electrochemiluminescence immunoassay (ECLIA method) for specific expression analysis, see page 2, section 0031.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers and arrive at the expected results, the same specificities and sensitivities as those noted in the claims, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all the references “protein-based biomarkers and [biomarker] combinations ...are useful in qualifying ovarian cancer status in a patient", see abstracts of Fung and Scambia.  





Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
23 September 2022